Mr. Justice Leech The claimant in this case, Harry Wilson, was on the 20th day of November, A. D. 1928, employed in the Department of Public Welfare of the State of Illinois, as messenger clerk and chauffeur and while working for the State in that department, he was directed to deliver packages to the Lincoln State School at Lincoln, Illinois. While in the performance of his duty he was injured. delivered the opinion of the court: The facts concerning the accident are agreed and the Attorney General has recommended an award of $701.25. We, therefore, make an award in the amount of $701.25.